Citation Nr: 1645885	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-26-748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


INTRODUCTION

The Veteran service on active duty in the U.S. Air Force from September 1972 to October 1978.  He died in September 2011.  The Appellant seeks VA benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 Administrative Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota, which deemed the Appellant's marriage to the Veteran invalid for VA purposes.  The RO in Phoenix, Arizona retains jurisdiction of the appeal.  

The record shows that, in March 2014, and again in July 2014, the Appellant requested a hearing in conjunction with this appeal.  In later communitcations from the Appellant's attorney, the request for a hearing was withdrawn. Accordingly, the request for a hearing is considered withdrawn.  See 38 C.F.R. §§20.702, 20.704 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  It was remanded by the Board in March 2016 to comply with VA provisions in a case subject to a contested claim.  

The issue of entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This is a simultaneously contested claim.


REMAND

The Board regrets the additional delay however, due process requires particular actions must be taken by the AOJ.  

This is a CONTESTED claim and the decision in this case will eventually determine who is entitled to substantial VA benefits based upon the Veteran's service and service connected cause of death.  

In March 2016 the Board remanded this appeal to ensure that due process was provided to both parties.  The question herein is who has status as the surviving spouse of this Veteran.  The law provides as follows:  

At present, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j)  and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  

The Board acknowledges that on June 26, 2013, the United States Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which defined marriage solely as that between a man and a woman, is unconstitutional; however, that provision does not impact the merits of this case.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. § 3.54.  The burden is on an appellant to establish his or her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Here, as indicated in the previous remand, the Appellant seeks VA benefits as the lawful surviving spouse of the Veteran.  However, there is another individual (hereinafter referred to as E.J.P. or E.J.F.) who filed a claim for death benefits alleging her entitlement to this benefit as the Veteran's lawful surviving spouse.  In the August 2012 Administrative Decision issued by the RO in St. Paul, Minnesota referenced above, E.J.P. was recognized as the Veteran's surviving spouse.  In September 2012, the Appellant filed a notice of disagreement as to the recognition of E.J.P. as the surviving spouse.  A Statement of the Case (SOC) was issued in July 2014.  

A review of the record shows a rating decision issued in August 2012 wherein service connection for the cause of the Veteran's death was granted.  A letter was sent to E.J.P. wherein she is notified that she is recognized as the surviving spouse by VA, but that the Appellant had also filed a claim for benefits and she had the right to initiate an appeal from that decision within 60 days.  The Appellant initiated an appeal within the required time period.

The record does not appear to contain a copy of the August 2012 Administrative Decision.  The SOC and the rating decision of August 2012 do not list the evidence considered in this case.  This lack of detail frustrates appellate review.  

In this regard, the Board notes that, because a grant of the Appellant's claim for recognition as the Veteran's surviving spouse would result in the payment of a lesser benefit to E.J.P., this case qualifies as a "contested claim."  See 38 C.F.R. 
§ 20.3(p) (defining contested claim).  A claim for recognition as a surviving spouse when another individual has been designated such is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A (West 2014) and the special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2015); see also 38 C.F.R. §§ 20.500-20.504, 20.713 (2015). 

In the prior remand, the Board ordered that all interested parties be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the right and time limit for initiating an appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2015).  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties are to be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101 (2015).  

Additionally, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim. 38 C.F.R. § 19.102.  The various procedures to be followed are outlined in the VA Adjudication Manual.  See VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6.  

The Board noted previously that after the Appellant filed her notice of disagreement in September 2012, a SOC was issued in July 2014.  That same month, the Appellant filed a substantive appeal to the Board.  However, review of the file indicates that E.J.P. was not provided with a copy of the SOC or the content of the Appellant's substantive appeal.

Therefore, the Board finds that E.J.P. should be provided with a copy of the statement of the case and the content of the Appellant's substantive appeal.  Thereafter, the AOJ should follow proper contested claims procedures prior to returning the case to the Board, if warranted.

As the appeal was returned to the Board before the actions ordered in the prior remand were accomplished, the actions below are necessary.  


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide E.J.P. with a SOC and supplemental statement of the case (SSOC) regarding the issue of entitlement to recognition as the Veteran's surviving spouse, as well as the content of the Appellant's substantive appeal, following the contested claims procedures of 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2015) and VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6.

2.  The RO must readjudicate the claim and consider all the evidence of record.  The evidence used in consideration of any decision must be detailed in the SSOC.  The RO/AOJ must make a specific finding on evidence contained in the Conclusions of Law and Judgment divorce decree between E.J.F. and D.P.F, paragraph 13.  

3.  After conducting any additional development, readjudicate the Appellant's claim for recognition as the Veteran's surviving spouse.  Issue a SSOC to both the current claimant (that is, the Appellant) and the interested party, E.J.P.  The evidence considered in any decision made must be detailed in the SSOC.  Allow the appropriate time for response.  Then, if the decision remains adverse to the Appellant, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. §1100(b)(2015).  





